48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Cheron WADE, Appellant.
No. 94-1995.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 9, 1995.Filed:  Feb. 15, 1995.

Before McMILLIAN, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Cheron Wade appeals his 211-month sentence imposed by the district court1 after a jury convicted him of possessing with intent to distribute crack cocaine and possessing a firearm during the commission of a drug trafficking crime, in violation of 21 U.S.C. Sec. 841(a)(1), (b)(1)(A)(iii), and 18 U.S.C. Sec. 924(c)(1).  For reversal, Wade argues only that the 100-to-1 ratio between crack cocaine and cocaine penalties has a disproportionate impact on blacks and violates his equal protection rights under the Fifth Amendment, and that the district court erred in failing to depart for this reason.  We have repeatedly addressed and rejected contentions that the 100-to-1 ratio violates equal protection of the law or could serve as a ground for departure.  United States v. Maxwell, 25 F.3d 1389, 1396-97, 1401 (8th Cir.), cert. denied, 115 S. Ct. 610 (1994);  see also United States v. Clary, 34 F.3d 709, 712-14 (8th Cir. 1994), petition for cert. filed, No. 94-7713 (U.S. Jan. 18, 1995).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri